      CASE 0:18-cv-03349-ECT-BRT Document 1 Filed 12/07/18 Page 1 of 4



                   UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF MINNESOTA


Francesco Marraffa,                                        Case No.: _________________

                         Plaintiff,

       v.
                                                     NOTICE OF REMOVAL TO
Talk About It Solutions, Inc., doing                    FEDERAL COURT
business as Remooble, and Bart Engendahl,

                         Defendants.



To:    Clerk of Court, United States District Court, District of Minnesota, 300 South
       Fourth Street, Suite 202, Minneapolis, MN 55415, and Plaintiff above-named.

       PLEASE TAKE NOTICE, that Defendants Talk About it Solutions, Inc., doing

business as Remooble, and Bart Engendahl, by their undersigned attorney, remove this

action from the District Court for the Fourth Judicial District for the State of Minnesota,

Hennepin County, to the United States District Court for the District of Minnesota,

pursuant to 28 U.S.C. §§ 1331, 1367.

       In support of its Notice of Removal, Defendants state the following:

       1.     On or about November 19, 2018, Plaintiff served a Summons and

Complaint upon Defendants. (Exhibit A).

       2.     On or about December 7, 2018, Defendants served an Answer upon

Plaintiff (Exhibit B).

       3.     Exhibits A and B constitute all process, pleadings, and orders in this action.




                                             1
      CASE 0:18-cv-03349-ECT-BRT Document 1 Filed 12/07/18 Page 2 of 4



       4.     Consistent with 28 U.S.C. § 1446(b), this Notice of Removal is filed within

thirty (30) days of service of the Summons and Compliant upon Defendants.

       5.     A Notice of Filing of Removal and a copy of this Notice of Removal to

Federal Court are being contemporaneously filed herewith in the Minnesota District

Court, Fourth Judicial District, Hennepin County, as required by 28 U.S.C. § 1446(d) and

copies of the same have been served upon Plaintiff as verified by the attached Affidavit

of Service.

                                    JURISDICTION

       6.     Plaintiff’s claims may be removed from the Minnesota District Court,

Fourth Judicial District, Hennepin Court, pursuant to 28 U.S.C. §§ 1441 and 1331

(federal question jurisdiction) because the District of Minnesota is the District embracing

the place where the action is pending.

       7.     The United States District Court for the District of Minnesota has original

jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1331 because this action

constitutes a claim by Plaintiff for violation of federal statute. Plaintiffs specifically

alleges a claim under the Fair Labor Standards Act, 29 U.S.C. §201, et seq. (See Compl. ¶

35, Exhibit A).

       8.     The Court has supplemental jurisdiction over the remaining state law

claims in this action because those claims are closely related to and arise out of the same

set of operative facts as the federal law claim. The supplemental jurisdiction statute, 28

U.S.C. § 1367(a) provides:




                                            2
      CASE 0:18-cv-03349-ECT-BRT Document 1 Filed 12/07/18 Page 3 of 4



       [I]n any civil action of which the district courts have original jurisdiction, the
       district courts shall have supplemental jurisdiction over all other claims that are so
       related to claims in the action within such original jurisdiction that they form part
       of the same case or controversy under Article III of the United States Constitution.

       9.      Claims are “part of the same case or controversy…. if they “derive from a

common nucleus of operative fact.’” ABF Freight Sys., Inc. v. Int’l Broth. Of Teamsters,

645 F.3d 954, 963 (8th Cir. 2011) (quoting Myers v. Richland Cnty, 429 F.3d 740, 746

(8th Cir. 2005). Claims “derive from a common nucleus of operative fact if the ‘claims

are such that [the plaintiff] would ordinarily be expected to try them all in one judicial

proceedings.’” Id. (quoting United Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966)).

       10.     The supplemental jurisdiction statute is subject to certain enumerated

exceptions which do not exist here.

       11.     In cases where federal question jurisdiction exists, federal courts have

exercised supplemental jurisdiction over state law contract claims and claims under

Minn. Stat. §181.13, such as those asserted by Plaintiff in this action. See, e.g., Smith v.

Local Union No. 110, Intern. Broth. of Elec. Workers, 681 F.Supp.2d 995, 1000 (D.

Minn. 2002); McGoldrick v. DataTrak International, Inc., 42 F.Supp.2d 893, 897 (D.

Minn. 1999).

       12.     Nothing in this Notice of Removal should be construed as a waiver of any

defenses by Defendants.

       13.     If any question arises as to the propriety of the removal of this action,

Defendants respectfully request the opportunity to brief any disputed issues and to

present oral argument in support of their position that this case is properly removable.



                                             3
      CASE 0:18-cv-03349-ECT-BRT Document 1 Filed 12/07/18 Page 4 of 4



       WHEREFORE, Defendants Talk About it Solutions, Inc., doing business as

Remooble, and Bart Engendahl hereby move this action from the District Court for the

Fourth Judicial District, Hennepin County, Minnesota, to the United States District Court

for the District of Minnesota, and requests that this Court take jurisdiction of this action

to the exclusion of any further proceedings in State Court.

                                                 GRAY, PLANT, MOOTY,
                                                  MOOTY & BENNETT, P.A.

Dated: December 7, 2018                          By s/ Tara Craft Adams
                                                     Tara Craft Adams (#332409)
                                                     Email: tara.adams@gpmlaw.com

                                                 500 IDS Center
                                                 80 South Eighth Street
                                                 Minneapolis, MN 55402
                                                 Telephone: (612) 632-3000

                                                 ATTORNEY FOR DEFENDANTS
                                                 TALK ABOUT IT SOLUTIONS, INC.,
                                                 DOING BUSINESS AS REMOOBLE,
                                                 AND BART ENGENDAHL




                                             4
